Order entered April 14, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00377-CV

     IN THE BEST INTEREST AND PROTECTION OF E.P., Appellant

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. MI-20-00463

                                     ORDER

      Before the Court are appellant’s April 10, 2020 motion for a twenty-day

extension of time to file his brief and court reporter Charletta Breed’s April 10,

2020 request for a fourteen-day extension of time to file a supplemental reporter’s

record containing two State’s exhibits.    The exhibits appear to be related to

appellee’s cross-appeal.

      We GRANT the extensions.            We ORDER Ms. Breed to file the

supplemental reporter’s record no later than April 24, 2020 and, as the

supplemental reporter’s record does not appear necessary to appellant’s appeal, we

ORDER appellant to file his brief no later than April 30, 2020.

                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE